MAGER, Judge
(dissenting) :
Based upon the recent decision of the Supreme Court of Florida in Bennett v. State, Fla.1975, 316 So.2d 41, citing with approval Jones v. State, 200 So.2d 574 (Fla.App. 3rd, 1967), reversible error occurred in this case when the state introduced testimony that the accused, while in custody, remained silent in the face' of' an accusation of guilt of the crime for which he was arrested and charged. Accordingly, the judgment should be reversed and the cause remanded for a new trial.